DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicants voluntarily canceled non-elected Groups I and III thereby rendering moot the Restriction Requirement of 10/06/2021.
The Election of Species Requirement of 10/06/2021 is moot since the elected Group II claim 36 is free of the prior art.
Claims 36-51, 54, and 67 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 68-72, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups II and IV as set forth in the Office action mailed on 10/06/2021, is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
All pending claims have been examined on the merits.
Current Status of 16/858,410
This Office Action is responsive to the amended claims of March 17, 2022.
Claims 36-51, 54, and 67-72 have been examined on the merits.  Claims 36-37 and 54 are currently amended.  Claims 38 and 50-51 are original.  Claims 39-49 and 67-72 are previously presented.
Priority
Applicants identify the instant application, Serial #:  16/858,410, filed 04/24/2020, as a U.S. Non-Provisional patent application, which claims priority from U.S. Provisional Application 62/839,552, filed 04/26/2019.
The instant claims do not find support in the U.S. Provisional 62/839,552, therefore, the effective filing date is April 24, 2020 (the date the instant was filed with the U.S. Patent Office).
Specification
The amendment to the Specification filed 03/17/2022 is received and formally entered into the record.
Response to Arguments
The Examiner acknowledges receipt of Applicants’ claim amendments and Reply of March 17, 2022.
The Examiner has reviewed the claim amendments and Reply of 03/17/2022.
The claim 36 objection (see paragraph 18 in Non Final of 12/21/2021) is rendered moot since Applicants revised the second occurrence of “or two R5” to -- or two R7 -- , as suggested by Examiner.
The objection against claims 37-38 and 67 (see paragraph 19 in Non Final of 12/21/2021) are rendered moot since Applicants revised the claims to consistently reference -- or a pharmaceutically acceptable salt or stereoisomer thereof -- , as requested by Examiner.
The indefiniteness rejection against claim 54 (see paragraphs 20-22 in Non-Final of 12/21/2021) is rendered moot since Applicants added illustrations and compound names in lieu of their incorporation by reference to Table 1 of the Specification.
The rejection under 35 U.S.C. 112(d) against claim 41 (see paragraphs 23-25 in the Non-Final of 12/21/2021) is rendered moot since Applicants deleted “cyclohexyl” from claim 41, as requested.
Conclusion
Claims 36-51, 54, and 67-72 are allowable as written for the rationale stated within paragraphs 29-31 of the Non-Final of 12/21/2021.
A search of genus formula II of base claim 36 using the Registry, HCaplus, and Casreact databases of STN retrieved no prior art references.  See “SEARCH 6” and “SEARCH 7” in enclosed search notes.
Moreover, a review of the instant application’s inventor/assignee/owner names within the “SEARCH 7” STN search results did not retrieve double patent references.
Furthermore, a review of the instant application’s inventor/assignee/owner names within the PALM and PE2E SEARCH Databases did not retrieve double patent references.  See “SEARCH 1” through “SEARCH 4” in enclosed search notes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567. The examiner can normally be reached Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625